PER CURIAM.
We affirm the denial of appellant’s successive motion for postconviction relief from his 2002 convictions for felony murder, aggravated burglary of a dwelling, and aggravated battery. He based his motion upon newly discovered evidence, namely, the deposition testimony of one of the co-defendants charged with felony murder along with appellant and others. While the trial court found that the motion was successive and untimely, the court also reviewed the newly discovered evidence and determined that it probably would not produce an acquittal. The co-defendant may have made some statements that could have been helpful to appellant’s defense, but on the whole his testimony actually supports the convictions. It shows that the appellant actively participated in planning the event and the beatings, even if he was not the person who delivered the fatal blows, a point not really contested at trial. As appellant was convicted of felony murder under a principal theory, the trial court’s conclusion that the newly discovered evidence would not have made that conviction any less likely is supported by the record. Even if the motion could be considered timely with respect to the newly discovered evidence, on the merits it fails. We agree with the conclusions of the trial court.

Affirmed.

WARNER, TAYLOR and GERBER, JJ., concur.